ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on January 23, 1979 (369 So.2d 610) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 11, 1979 (376 So.2d 9) and mandate now lodged in this court, quashed this court’s judgment.
NOW, THEREFORE, It is Ordered that the judgment of this court filed in this cause on January 23, 1979 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The order appealed from herein is reversed. Costs allowed shall be taxed in the trial court (Rule 9.400a Florida Rules of Appellate Procedure).